Order filed April 22, 2016




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                             NO. 14-15-00240-CV
                                ____________

      BRANT OILFIELD MANAGEMENT & SALES, INC., Appellant

                                      V.

                       MOUNTWEST, INC., Appellee


                  On Appeal from the 127th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2013-30681

                                  ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Plaintiffs Exhibit
Number 17.
      The clerk of the 127th District Court is directed to deliver to the Clerk of this
court the original of Plantiffs Exhibit Number 17, on or before April 29, 2016.
The Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of Plantiffs Exhibit Number 17, to
the clerk of the 127th District Court.



                                              PER CURIAM